DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William A. Loginov on 5/31/2022.

The application has been amended as follows: 

1. (Currently Amended) A system for imaging defects on a specular surface of an object comprising: 
a vision system camera having an image sensor and optics and defining an optical axis, oriented to image the surface; 
an illuminator assembly projecting a structured light beam onto the surface at a predetermined angle that is non-parallel to the optical axis; and 
a knife-edge element associated with the optics that variably occludes part of a maximum field of view of the sensor, wherein the knife-edge element and the predetermined angle are each set so that light projected from the illuminator assembly onto the surface and reflected towards the optics is substantially transmitted onto the sensor from sloped hills and valleys of features on the surface, and light reflected from regions surrounding the sloped hills and valleys is occluded from the sensor by the knife- edge element, 
wherein the knife edge element defines an occulting structure within the optics located on the optical axis, the occulting structure residing on a mask member provided adjacent to a front of the optics, the occulting structure arranged to selectively enhance or suppress scattered light associated with the features, and 
wherein the occulting structure comprises a circular disk approximately centered on the optical axis, the circular disk having a central opaque region having a diameter that is relative to a size of one or more of the features and is configured to block incoming light, the circular disk having [[a]] an outer transparent region arranged between the central opaque region and an edge of the circular disk and being configured to allow transmission of incoming light.

Allowable Subject Matter
Claims 1, 3-12, 14-19, 24-26, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Wihl et al. (US 7126699 B1) (hereinafter Wihl).  As cited in prior actions, Wihl discloses a system for inspecting the topology of components formed on semiconductor wafers.  The system includes a partial oblique illumination system configured to project a knife-edge terminator on a specimen.  As a specimen or structure is passed across the knife-edge terminator, the specimen is imaged, and the intensity of said images are integrated – whereby a height of a given defect, structure, or feature upon the specimen is determined from the integrated intensity values.
Additional prior art of record Lee et al. (US 20110317156 A1) (hereinafter Lee) discloses a contextually similar semiconductor wafer defect inspection system wherein a knife-edge is provided horizontally to an optical axis and on a front surface of a camera lens in such a way that three-dimensional defect images can be obtained since any light which diverges from parallel light is blocked with consequent changes in the contrast of the light due to the density gradient in the inspection field at the camera.
Additional prior art of record Wang et al. (US 9404872 B1) (hereinafter Wang) discloses a spectroscopic ellipsometry tool for measuring the thickness of film stacks on semiconductor wafers.  Wang discloses a multi-axis actuation control system with an illumination source and imaging system, the system including an adjustable polarization slit capable of adjusting a slit height or width and driven by motorized piezoelectric actuators.  
However, the cited prior art fails to teach or render obvious the following combination of elements of independent claim 1: “wherein the knife edge element defines an occulting structure within the optics located on the optical axis, the occulting structure residing on a mask member provided adjacent to a front of the optics, the occulting structure arranged to selectively enhance or suppress scattered light associated with the features, and wherein the occulting structure comprises a circular disk approximately centered on the optical axis, the circular disk having a central opaque region having a diameter that is relative to a size of one or more of the features and is configured to block incoming light, the circular disk having an outer transparent region arranged between the central opaque region and an edge of the circular disk and being configured to allow transmission of incoming light.”

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486